The judgments under review should be affirmed, for the reasons expressed in the opinion of the Supreme Court, but with this comment: The fact that the old board was still in existence as ade jure board, precludes any sound legal theory that the incoming board was a de facto board at the time it assumed authority to act. The judgments are affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, GARDNER, VAN BUSKIRK, CLARK, JJ. 10.
For reversal — None. *Page 496